DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 6 May 2021 containing amendments to the claims and remarks.
Claims 1-5, 7, 8, 20, and 21 are pending.
Claims 1-5, 7, 8, 20, and 21 are allowed.
An Examiner’s amendment is made to claims 8 and 20 is made herein to correct issues of claim preamble consistency and lack of antecedent basis.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the CLAIMS,
Please amend claim 8 as follows:
	8.	The chemical feedstocks generation system according to claim 1, wherein the solvent de-asphalter unit comprises bitumen.
Please amend the last clause of claim 20 as follows:
wherein the de-asphalted oil and a light cycle oil are introduced into a first stage of the two-stage hydrocracker.
Allowable Subject Matter
Claims 1-5, 7, 8, 20, and 21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771